DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,146,954. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,146,954
Claim 1: A computer system comprising:
a processor,
a communication module coupled to the processor, and
a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:
receive, using the communication module from a smart speaker via an internetwork, a request to authenticate to an account using a computing device;
obtain first identifying for the smart speaker, the first identifying information including first network identifying information corresponding to a first network of the internetwork to which the smart speaker is directly connected;
obtain second identifying information for the computing device, the second identifying information including second network identifying information corresponding to a second network of the internetwork to which the computing device is directly connected;
determine based on the first and second identifying information that there is sufficient correspondence between the smart speaker and the computing device;
responsive to determining that there is sufficient correspondence between the smart speaker and the computing device, send, using the communication module via the internetwork, an indication to the computing device requesting confirmation that the smart speaker should be authenticated to the account;
receive, using the communication module via the internetwork, an indication confirming that the smart speaker should be authenticated to the account; and
responsive to the indication, authenticate the smart speaker to the account.
Claim 1: A computer system comprising:
a processor,
a communication module coupled to the processor, and
a memory module coupled to the processor and storing instructions that, when executed by the processor, cause the computer system to:
receive, using the communication module from a first computing device via an internetwork, a request to authenticate to an account using a computing device;
obtain first identifying information for the first computing device , the first identifying information including first network identifying information corresponding to a first network of the internetwork to which the first computing device is directly connected;
obtain second identifying information for the second  computing device, the second identifying information including second network identifying information corresponding to a second network of the internetwork to which the second computing device is directly connected;
determine based on the first and second identifying information that there is sufficient correspondence between the first and the second computing device;
responsive to determining that there is sufficient correspondence between the first and second computing devices, send, using the communication module via the internetwork, an indication to the computing device requesting confirmation that the first computing device should be authenticated to the account;
receive, using the communication module via the internetwork, an indication confirming that the first computing device should be authenticated to the account; and
responsive to the indication, authenticate the first computing device to the account.
wherein the first identifying information includes multiple items for which there are corresponding items in the second identifying information and wherein confirming based on the first and second identifying information that there is sufficient correspondence between the first and second computing devices includes determining that there is a correspondence between at least a threshold number of the correspondence items.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to authenticating network devices using various identifying information and is substantively-similar independent claims 10,19, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,146,954 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 2-9,11-18,20, each depending from one of independent claims 1,10 and 19, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,146,954 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435